On argument, order directing purchaser to complete purchase reversed on the law and the facts, without costs, and motion denied, on condition that within ten days from the entry of the order herein appellant pay the referee’s and the auctioneer’s fees and that it file a stipulation, signed by all parties to the foreclosure, that the judgment be vacated and the action discontinued. In the event of non-compliance with these conditions, the order is affirmed, with ten dollars costs and disbursements. Lazansky, P. J., Young, Carswell, Scudder and Tompkins, JJ., concur.